    Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 1 of 40 PageID 1




                             IN THE UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        (Orlando Division)

                                      Case No.: __________________

KIMBERLY VANDERBILT,
in her individual capacity, and

WINSTON DECAMBRE,
in his individual capacity,

Plaintiffs,

v.

ORANGE COUNTY SHERIFF’S OFFICE,
a governmental agency under the laws of Florida,

DEPUTY JEREMY GATZY,
in his individual capacity, and

DEPUTY DERRICK FARIAS RIOS,
in his individual capacity,

Defendants.
__________________________________________/

                           VERIFIED COMPLAINT AND JURY DEMAND

           COMES NOW, Plaintiffs, KIMBERLY VANDERBILT1 and WINSTON DECAMBRE,

in their individual capacities, by and through undersigned counsel, and sues Defendants, ORANGE

COUNTY SHERIFF’S OFFICE, a government agency under the laws of Florida, DEPUTY

JERMEY GATZY, in his individual capacity, and DEPUTY DERRICK FARIAS RIOS, in his

individual capacity, for the violation of the Plaintiffs’ constitutional rights and seizure of the

Plaintiffs’ personal property, a canine named “Audi.” The following is stated in support thereof:



1
    Kimberly Vanderbilt legally changed her married name, “DeCambre,” to her maiden name “Vanderbilt.”

                                                  Page 1 of 40
 Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 2 of 40 PageID 2




                                     I. NATURE OF THE ACT

1.      This is a civil action brough pursuant to 42 U.S.C. § § 1983 and 1988 for relief through

compensatory damages and attorney’s fees stemming from Defendants’ violations of Plaintiffs’

rights guaranteed by the Fourth Amendment of the Constitution of the United States and Article I

Section 12 of the Florida Constitution.

2.      Defendants conduct under the color of state law proximately cause the deprivation of

Plaintiffs’ federally protected rights.

                                 II. JURISDICTION AND VENUE

3.      This action arises under the Constitution and laws of the United States, including 42 U.S.C.

§§ 1983 and 1988, and the laws of the State of Florida under Art. 1 § 12 of the Florida Constitution.

Jurisdiction is conferred upon this Court pursuant to 11 U.S.C. § 1331 and 28 U.S.C. § 1367.

4.      Venue is proper in the Middle District of Florida, under 28 U.S.C. § 1391. All events

alleged herein occurred within the State of Florida, and all the parties are residents within this

judicial district.

                                          III. PARTIES

5.      Plaintiff KIMBERLY VANDERBILT (hereinafter “KIMBERLY”) is a homeowner and

resident in the City of Orlando, Orange County, Florida.

6.      At all times material hereto, KIMBERLY was, and still is, a caregiver for a canine named

Audi.

7.      WINSTON DECAMBRE (hereinafter “WINSTON”) is a resident in the City of Orlando,

Orange County, Florida.

8.      At all times material hereto, WINSTON was, and still is, the registered owner and caregiver

for a canine named Audi.



                                           Page 2 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 3 of 40 PageID 3




 9.     At all times material hereto, Defendant, JEREMY GATZY (hereinafter “GATZY”), was

 acting under color of the law as a deputy sheriff for Orange County, Florida, in the course of

 carrying out the actions and omissions that violated Plaintiffs’ rights.

10.     At all times material hereto, Defendant, DERRICK FARIAS RIOS (hereinafter “FARIAS

 RIOS”), was acting under color of the law as a deputy sheriff for Orange County, Florida, in the

 course of carrying out the actions and omissions that violated Plaintiffs’ rights.

11.     Defendant, ORANGE COUNTY SHERIFF’S OFFICE (hereinafter “OCSO”) was the

 employing agency of the Defendant Deputies, and was responsible for their training, supervision,

 and conduct. OCSO was also responsible for enforcing the rules and regulations of OCSO so that

 the personnel of OCSO obey the laws of the United States and of the State of Florida.

                                 IV. FACTUAL ALLEGATIONS

12.     At all times material hereto, WINSTON owned a three-year-old female canine, named

 “Audi.”

13.     At all times material hereto, Audi was, and still is, a family companion pet; a sentient,

 loving, and friendly dog who would peacefully walk throughout her neighborhood with Plaintiffs.

14.     Audi has no history of violating animal control provisions or acting in an aggressive

 manner within the City of Orlando, or elsewhere.

15.     At all times hereto, Plaintiffs resided at real property located at 1867 Yukon Drive,

 Orlando, Orange County, Florida 32818 (hereinafter “Plaintiffs’ home”).

16.     The north gate leading into the backyard of Plaintiffs’ home has a prominent metal cutout

 of a dog on top.

17.        There is a posted warning sign that states “BEWARE OF THE DOG” on the side rear

 window located in the backyard of Plaintiffs’ home.



                                             Page 3 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 4 of 40 PageID 4




18.     The signs are conspicuously displayed at Plaintiffs’ home in a manner to put anyone on

 notice that canines reside on the property.

19.     Plaintiffs’ canines, including Audi, reside within the home.

20.     Plaintiffs posted notices outside the home due to the canines’ ability to have access to the

 gated backyard through a doggy door.

21.     Plaintiffs ensure that the gated backyard is sanitary and clean, often picking up and

 disposing of canine waste.

22.     Plaintiffs have converted an outdoor shed located in the backyard of the Plaintiffs’ home

 to a doghouse for the canines.

                                           May 30, 2018 Incident

23.     On May 30, 2018, a warrant was issued for the arrest of Leroy Deleon King III, for alleged

 robbery via “sudden snatching” an iPhone.




                                               Page 4 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 5 of 40 PageID 5




24.      On May 30, 2018, OSCO deputies received a tip that Leroy Deleon King III may be located

 at 1868 Wayside Drive, Orlando, Orange County, Florida 32818 (“1868 Wayside Drive”).

25.      1868 Wayside Drive is located directly behind the Plaintiffs’ home.




26.      On May 30, 2018, OCSO deputies arrived within the vicinity of 1868 Wayside Drive in

 order to serve the warrant on Leroy Deleon King III.

27.      GATZY with K9 Draco and FARIAS RIOS arrived within the vicinity of the Plaintiffs’

 home.

28.      GATZY with K9 Draco and FARIAS RIOS intended to enter the Plaintiffs’ gated backyard

 to observe the rear of 1868 Wayside Drive.




                                           Page 5 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 6 of 40 PageID 6




29.      When GATZY with K9 Draco and FARIAS RIOS arrived at the Plaintiffs’ home, the inside

 house lights were on and cars were present in the driveway.

30.      It was clear that the Plaintiffs were within their home at 1867 Yukon Drive.

31.      GATZY and FARIAS RIOS failed to seek consent to enter onto the private property of the

 Plaintiffs.

32.      GATZY with K9 Draco and FARIAS RIOS made the conscious decision to go through the

 North gate, disregarding the conspicuous dog cutout, and entered the gated backyard of the

 Plaintiffs’ home.

33.      GATZY with K9 Draco and FARIAS RIOS continued their entry further into the backyard

 of the Plaintiffs’ home despite the “BEWARE OF THE DOG” sign conspicuously displayed on

 the property.

34.      GATZY and FARIAS RIOS consciously disregarded the signs advising that canines are

 currently on the premises.

35.      During entry into the gated backyard of the Plaintiffs’ home, FARIAS RIOS made eye

 contact with KIMBERLY through her bedroom window which faces the backyard.

36.      KIMBERLY opened her bedroom window to ask the law enforcement officers why they

 were on her property.

37.      FARIAS RIOS gestured KIMBERLY to refrain from speaking by placing his finger to his

 lips.

38.      GATZY with K9 Draco and FARIAS RIOS continued entry into the gated backyard of the

 Plaintiffs’ home without giving KIMBERLY an opportunity to voice her objection to their

 presence on her private property.




                                            Page 6 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 7 of 40 PageID 7




39.     As a direct result FARIAS RIOS’ actions, KIMBERLY was prevented from inquiring the

 reason for their presence on her property.

40.     As a direct result FARIAS RIOS’ actions, KIMBERLY was prevented from notifying the

 deputies of the presence of the canines on the property.

41.     As a direct result of GATZY with K9 Draco and FARIAS RIOS’ continued entry into the

 gated backyard of the Plaintiffs’ home, KIMBERLY was prevented from ensuring that Audi was

 safely inside the house and not in the backyard.

42.     Upon information and belief, there were no exigent or emergency circumstances that

 required GATZY with K9 Draco and FARIAS RIOS to enter the gated backyard of the Plaintiffs’

 home without consent of the property owner.

43.     Upon information and belief, there were no exigent or emergency circumstances that

 required GATZY with K9 Draco and FARIAS RIOS, to enter the gated backyard of the Plaintiffs’

 home without ensuring that the personal property of the owner, the canines, were secure.

44.     During this time, other OCSO deputies made contact with a resident of 1868 Wayside

 Drive and the resident denied having any knowledge of the suspect Leroy Deleon King III.

45.     KIMBERLY was disturbed by the sight of armed deputies and a K9 in her gated backyard

 and quickly went to locate WINSTON and the family canines.

46.     KIMBERLY assumed that the OCSO deputies had notified WINSTON of their presence

 on the property without her knowledge.

47.     KIMBERLY walked towards WINSTON’s room to ask if he secured the family canines in

 the home.

48.     As KIMBERLY was walking to WINSTON’s room, she heard multiple gunshots

 originating from her backyard.



                                              Page 7 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 8 of 40 PageID 8




49.     Upon information and belief, when GATZY with K9 Draco and FARIAS RIOS entered

 into the gated backyard of the Plaintiffs’ home, the family canines were sleeping in their outdoor

 doghouse.

50.     The canines exited the doghouse and approached GATZY with K9 Draco and FARIAS

 RIOS within the gated backyard.

51.     Audi is a medium sized canine and considerably smaller than K9 Draco.

52.     GATZY and FARIAS RIOS failed to retreat from the gated backyard of the Plaintiffs’

 home when approached by the canines on the property.

53.     GATZY and FARIAS RIOS failed to utilize any non-lethal methods of deterring the

 canines’ approach.

54.     Rather, GATZY and FARIAS RIOS discharged their OCSO assigned firearms and

 collectively shot eight (8) rounds directly aimed at the canines.

55.     The deputies did not strike the male canine, who became frightened and ran away to another

 area of the yard.

56.     The deputies struck Audi multiple times with the deadly force of their firearms.

57.     After hearing gunshots, KIMBERLY immediately ran to her bedroom window and saw her

 canine Audi lying down bleeding out.

58.     KIMBERLY then immediately ran outside.

59.     After hearing gunshots, WINSTON immediately ran out the backdoor of the house and an

 OCSO deputy pointed his firearm at WINSTON, then at the Plaintiffs’ male canine.

60.      WINSTON kept his hands up in the air pleading with the OCSO deputy to not shoot the

 male canine.




                                            Page 8 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 9 of 40 PageID 9




61.      WINSTON was emotionally distraught at the sight of his bleeding canine, the fear of his

 male canine being shot, and the fear of having a firearm pointed at him.

62.      KIMBERLY was emotionally distraught at the sight of her bleeding canine, the fear of her

 male canine being shot, and the fear of her son being shot by an OCSO deputy that was pointing a

 gun at WINSTON.

63.      GATZY placed K9 Drako into his patrol vehicle, while WINSTON and another deputy

 began applying pressure to the gunshot wounds on Audi.

64.      WINSTON wept and consoled Audi as he attempted to slow the bleeding.

65.      KIMBERLY begged GATZY and FARIAS RIOS to transport Audi to an emergency

 veterinary clinic.

66.      OCSO deputies declined her pleas, and advised that Orange County Animal Control

 (“Animal Control”) needed to arrive at the scene and make a report.

67.      Animal Control arrived at the Plaintiffs’ home approximately twenty minutes after Audi

 was shot.

68.      The delay prevented the Plaintiffs from seeking immediate emergency veterinary care for

 Audi.

69.      KIMBERLY and WINSTON were still emotionally distraught when Animal Control

 arrived.

70.         Due to their emotional distress, KIMBERLY and WINSTON had difficulty concentrating

 on the Animal Control Officer’s questions.

71.      The Animal Control Officer wrote a report and refused to transport Audi.

72.      The Animal Control Officer advised KIMBERLY of a location to drive Audi for treatment

 that was approximately thirty-five minutes away.



                                           Page 9 of 40
Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 10 of 40 PageID 10




73.     KIMBERLY advised that it was too far, as Audi needed lifesaving treatment immediately

 and was suffering.

74.     The Animal Control Officer advised of a closer emergency veterinarian and required

 KIMBERY and WINSTON to personally transport Audi for emergency veterinary care.

75.     KIMBERLY wrapped Audi in a blanket and WINSTON held Audi to slow the bleeding

 from the gunshot wounds.

76.     Upon examination at the emergency veterinarian clinic, the Plaintiffs were informed that

 Audi needed immediate surgery and hospitalization to treat her injuries.

77.     The Plaintiffs were advised that they needed to consent to the emergency surgery and pay

 a one-thousand-dollar ($1,000.00) deposit prior to the surgery taking place.

78.     The Plaintiffs did not have the funds readily available and were emotionally distraught,

 begging for the veterinarian to perform the lifesaving surgery regardless of their inability to pay

 up front.

79.     After much discussion and delay, OCSO deputies advised the veterinarian to perform the

 surgery.

80.     Audi survived the surgery but required extensive in-home care afterwards due to nerve

 damage, remaining bullet fragments, and gastrointestinal complications due to the multiple

 gunshot wounds.

81.     As a result of the incident, WINSTON missed multiple weeks of work to care for Audi,

 who could not walk and needed assistance to relive herself.

82.     WINSTON and KIMBERLY experienced, and still experience, emotional distress as a

 result of GATZY and FARIAS RIOS’ actions.




                                           Page 10 of 40
Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 11 of 40 PageID 11




83.     As a result of his emotional distress, WINSTON was unable to sleep for weeks following

 the May 30, 2018 incident.

84.     WINSTON has developed anger and anxiety as a result of this incident and subsequently

 does not feel safe in the presence of law enforcement.

85.     As a result of her emotional distress, KIMBERLY was unable to sleep for weeks following

 the May 30, 2018 incident.

86.     KIMBERLY has distressing flashbacks to the sight of Audi bleeding and a gun being

 pointed at her son, and as a result, does not feel safe in the presence of law enforcement.

87.     Audi continues to have anxiety and will become fearful and immobile at the sight of law

 enforcement officers during walks around the neighborhood.

88.     Audi continues to suffer from gastrointestinal issues due to gunshot wounds in her gut,

 nerve damage, and a permanent limp due to bullet fragments remaining in her body.

89.     While Audi is still a much-loved member of the Plaintiffs’ family, Audi is not the same

 canine and companion to WINSTON as she was before she was physically injured as a direct result

 of GATZY and FARIAS RIOS’ actions of discharging their firearms and shooting the canine.

                         Orange County Sheriff’s Office Policies and Procedures

                                              A. Citizen Rights

90.     OCSO policies and procedures mandate a strong commitment to the community and

 enhancement of the quality of life throughout Orange County, Florida.

91.     Citizens of Orange County, Florida have a right to an enhanced quality of life, which

 includes the right to not have their property unreasonably damaged.

92.     The unreasonable damage to property is a violation of the standard operating procedures

 of OCSO, state, and federal laws.



                                            Page 11 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 12 of 40 PageID 12




 93.      Citizens of Orange County, Florida have a right to an enhanced quality of life, which

  includes the right to withhold consent to law enforcement officers on their private property, absent

  exigent circumstances.

 94.      The entry of law enforcement officers on private property without consent of the property

  owner and absent exigent circumstances is a violation of the standard operating procedures of

  OCSO, state, and federal laws.

 95.      Citizens of Orange County, Florida have a right to an enhanced quality of life, which

  includes the right to not be fearful of law enforcement officers violating their civil rights.

 96.      Actions of law enforcement officers that reasonably make a citizen fearful of the violation

  of their civil rights is a violation of the standard operating procedures of OCSO, state, and federal

  laws.

 97.      OCSO policies and procedures mandate that personnel will comply with the laws,

  ordinances, rules, governing the agency, and also the United States Constitution, the State of

  Florida Constitution, and any subdivision constitution.

 98.      OCSO policies and procedures mandate that employees cherish and protect the rights,

  liberties, and freedoms of all, as granted by the United States and Florida constitutions.

 99.      Citizens of Orange County, Florida have a right to be free from unreasonable searches.

100.      Unreasonable searches are a violation of the standard operating procedures of OCSO, state,

  and federal laws.

101.      Citizens of Orange County, Florida have a right to be free from unreasonable entry unto

  their private property.

102.      Unreasonable entry unto private property is a violation of the standard operating

  procedures of OCSO, state, and federal laws.



                                              Page 12 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 13 of 40 PageID 13




103.      Citizens of Orange County, Florida have a right to be free from unreasonable seizures of

  person and personal property.

104.      Unreasonable seizures of person and personal property is a violation of the standard

  operating procedures of OCSO, state, and federal laws.

                                               B. Use of K9 Teams

105.      OCSO policies and procedures mandates that K9 teams be deployed using great caution

  and only after careful consideration of the circumstances.

106.      A K9 team deployed without consideration of the circumstances is in violation of the

  standard operating procedures of OCSO.

107.      OCSO policies and procedures mandates that K9 teams are authorized to be used for:

  tracking, searching, crowd control, public relations, and public safety.

108.      A K9 team deployed for any other purpose not specifically authorized by OCSO is a

  violation of the standard operating procedures of OCSO.

109.      OCSO policies and procedures mandates a K9 can be used for criminal apprehension after

  considering: the severity of the crime, whether the suspect poses an immediate threat, whether the

  suspect is resisting, or whether the suspect evading arrest by flight.

                                               C. Use of Force

110.      OCSO policies and procedures prohibit the use of more force than is reasonably necessary

  based on the circumstances of a situation.

111.      The use of more force than is reasonably necessary based on the circumstances of a

  situation is a violation of the standard operating procedures of OCSO.

112.      OCSO policies and procedures mandate that the use and degree of force depend on the

  characteristics of the living being it is used against.



                                               Page 13 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 14 of 40 PageID 14




113.      The failure to consider the characteristics of the living being upon which deadly force is

  used against is a violation of the standard operating procedures of OCSO.

114.      OCSO policies and procedures permits deadly force only when there is a high potential for

  great bodily harm or death, and when deadly force is a last resort.

115.      The use of deadly force when there is not a high potential for great bodily harm or death is

  a violation of the standard operating procedures of OCSO.

116.      The use of deadly force as a first resort is a violation of the standard operating procedures

  of OCSO.

117.      OCSO policies and procedures define deadly force as a force that is likely to cause death

  or great bodily harm, permanent disability, and permanent disfigurement.

118.      OCSO policies and procedures define deadly force as including the firing of a firearm in a

  direction regardless of intent to kill or cause great bodily harm.

119.      OCOS policies and procedures mandate that deputies must intervene if they anticipate or

  observe any unreasonable, unnecessary, or disproportionate use of force.

120.      The failure of a deputy to intervene if he or she anticipate or observe any unreasonable,

  unnecessary, or disproportionate use of force is a violation of the standard operating procedures of

  OCSO.

121.      OCSO policies and procedures provide that other methods to subdue potential harm should

  be used before deadly force, including but not limited to chemical agent aerosol spray, expandable

  batons, flashlights, electronic control devises, or other less lethal weapons at their disposal.

122.      The failure to use other methods to subdue potential harm prior to deadly force is a violation

  of the standard operating procedures of OCSO.




                                              Page 14 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 15 of 40 PageID 15




123.     OCSO policies and procedures mandate that less lethal weapons should be considered

  where their use can reduce injury to officers, citizens, or suspects.

124.     OCSO policies and procedures define a less lethal weapon as a projectile designed to stun,

  temporary incapacitate, or cause temporary discomfort without penetrating the body.

125.     OCSO policies and procedures state that less lethal impact weapons can achieve the goal

  of protection of life and restoring order.

126.     OCSO policies and procedures mandate that lethal impact weapons should be deployed

  only after all other options to control or apprehend a suspect have been considered unless exigent

  circumstances are present.

127.     The failure to use other less lethal impact weapons to control or apprehend a suspect, absent

  exigent circumstances, is a violation of the standard operating procedures of OCSO.

128.     OCSO policies and procedures state that weapons can not be used or handled in a careless

  or imprudent manner.

129.     The use of weapons in a careless or imprudent manner is a violation of the standard

  operating procedures of OCSO.

                                          D. Interactions with Animals

130.     OCSO policies and procedures define a dangerous animal as one that poses a clear and

  imminent danger or threat to public safety due to vicious behavior, or rabies.

131.     An animal that does not exhibit characteristics of rabies of vicious behavior cannot be

  defined as dangerous by OCSO.

132.     OCSO policies and procedures defines domestic animals as tame animals, such as dogs,

  that are kept as pets in homes.




                                               Page 15 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 16 of 40 PageID 16




133.     Domestic animals are classified as property of their owners and therefore, protected under

  state and federal law from unreasonable seizures.

134.     OCSO policies and procedures mandate that killing or seriously wounding a dangerous

  animal is permitted only when all other dispositions are impractical.

135.     The killing or serious wounding of a non-dangerous animal is a violation of the standard

  operating procedures of OCSO, state, and federal law.

136.     The killing or serious wounding of a dangerous animal when other dispositions are

  practical is a violation of the standard operating procedures of OCSO, state, and federal law.

137.     OCSO policies and procedures mandate that deputies may discharge their weapon to kill

  or seriously injure a dangerous animal, but only after all reasonable means of disposition have

  been exhausted.

138.      The use of discharging a weapon to kill or seriously injure a non-dangerous animal is a

  violation of the standard operating procedures of OCSO, state, and federal law.

139.     The use of discharging a weapon to kill or seriously injure a dangerous animal before all

  reasonable means of disposition have been exhausted is a violation of the standard operating

  procedures of OCSO, state, and federal law.

140.     According to OCSO policies and procedures, when killing or seriously wounding a

  dangerous animal, deputies should contact the sergeant and obtain approval when possible, and

  also exhaust all efforts to notify the owner for permission to destroy the animal.

141.     The failure to exhaust all efforts to notify the owner prior to destroying the domestic animal

  is a violation of the standard operating procedures of OCSO, state, and federal law.




                                             Page 16 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 17 of 40 PageID 17




                  Violations of Orange County Sheriff’s Office Policies and Procedures

                                               A. Citizen Rights

142.     On May 30, 2018, GATZY and FARIAS RIOS failed to follow the policies and procedures

  set out by the OCSO regarding Citizen Rights.

143.     As a direct and proximate cause of failing to follow the policies and procedures set out by

  the OCSO regarding Citizen Rights, the Plaintiffs’ canine, Audi, was unreasonably and

  permanently damaged.

144.     GATZY and FARIAS RIOS entered the Plaintiffs’ gated and private backyard without

  consent and absent exigent circumstances.

145.     FARIAS RIOS precluded KIMBERLY from giving consent or voicing her objection by

  motioning for her to remain silent after she observed the deputies in the Plaintiffs’ gated private

  backyard.

146.     FARIAS RIOS precluded KIMBERLY from advising the deputies of the presence of

  canines on the property by motioning for her to remain silent after she observed the deputies in her

  gated private backyard.

147.     GATZY and FARUAS RIOS consciously disregarded multiple warning signs indicating

  canines were on the property.

148.     GATZY and FARUAS RIOS consciously disregarded that the Plaintiffs were home and

  therefore, the opportunity to ask permission before entry into the gated private backyard.

149.     As a direct and proximate cause of FARIAS RIOS’ actions, KIMBERLY was unable to

  secure the family canines within the Plaintiffs’ home, resulting in the deputies’ discharge of their

  firearms, an action that severely and permanently injured Audi.




                                            Page 17 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 18 of 40 PageID 18




150.     KIMBERLY and WINSTON are still coping with the May 30, 2018 incident and lingering

  effects that occurred as a result, as they are emotionally scarred, no longer feel safe in their home,

  and no longer feel protected by law enforcement.

151.     GATZY and FARIAS RIOS’ actions have resulted in the Plaintiffs being reasonably

  fearful of their civil rights being violated by law enforcement officers.

152.     GATZY and FARIAS RIOS’ actions did not protect the rights, liberties, and freedoms of

  the Plaintiffs to be free from unreasonable searches.

153.     GATZY and FARIAS RIOS’ actions did not protect the rights, liberties, and freedoms of

  the Plaintiffs to be free from unreasonable seizures.

154.     GATZY and FARIAS RIOS failed to comply with the United States Constitution and the

  State of Florida Constitution.

155.     As a direct and proximate cause of GATZY and FARIAS RIOS’s actions on May 30, 2018,

  the Plaintiffs’ civil rights to be free from unreasonable searches and seizures were violated.

                                              B. Use of K9 Teams

156.     On May 30, 2018, GATZY failed to follow the policies and procedures set out by the

  OCSO in regard to the Use of K9 Teams.

157.     GATZY failed to use great caution and careful consideration of the present circumstances

  when entering into the gated private backyard of a residence with K9 Drako without notifying the

  homeowner or requesting permission.

158.      GATZY failed to use great caution and careful consideration of the circumstances when

  entering into the gated private backyard of a residence with K9 Drako that contained multiple signs

  indicating canines were on the premises.




                                             Page 18 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 19 of 40 PageID 19




159.     GATZY entered the gated private backyard of a residence with K9 Drako for the purpose

  of observing the backyard of the house directly behind the Plaintiffs’ home.

160.     This intended purpose was not for tracking, searching, crowd control, public relations, and

  public safety and therefore, K9 Drako should not have accompanied GATZY into the Plaintiffs’

  gated private backyard.

161.     This intended purpose was not for criminal apprehension and therefore, K9 Drako should

  not have accompanied GATZY into the Plaintiffs’ gated private backyard.

                                               C. Use of Force

162.     On May 30, 2018, GATZY and FARIAS RIOS failed to follow the policies and procedures

  set out by the OCSO in regard to Use of Force.

163.     GATZY and FARIAS RIOS resorted to deadly force immediately upon being approached

  by the canines on the property.

164.     GATZY and FARIAS RIOS were put on notice that it was reasonably likely that canines

  may reside on the property and may be in the gated backyard of the Plaintiffs’ home.

165.     Neither GATZY or FARIAS RIOS attempted to intervene and require caution prior to entry

  into the gated backyard, as it was reasonable that there would be an anticipated use of force if

  approached by canines on the property.

166.     GATZY and FARIAS RIOS failed to utilize any less lethal weapons in the event of coming

  into contact with canines on the property.

167.     GATZY and FARIAS RIOS failed to consider the use of less lethal weapons when such

  use could have reduced injury to the Plaintiffs.




                                               Page 19 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 20 of 40 PageID 20




168.       GATZY and FARIAS RIOS failed to consider the use of less lethal weapons when such

  use could have achieved the goal of protecting Audi’s life, instead of leaving the canine

  permanently damaged.

169.       GATZY and FARIAS RIOS failed to use other methods to subdue potential harm before

  resorting to deadly force, including but not limited to the failure to use chemical agent aerosol

  spray, expandable batons, flashlights, electronic control devises, or other less lethal weapons at

  their disposal.

170.       GATZY and FARIAS RIOS failed to attempt to deter the canines by discharging their

  firearms away from the canines in order to frighten them.

171.       GATZY and FARIAS RIOS used more force than was reasonably necessary to deter the

  domestic canines that were awakened by their entry into the Plaintiffs’ gated backyard.

172.       GATZY and FARIAS RIOS failed to consider the characteristics of the canines upon which

  deadly force was used against.

173.       Audi is not a large canine and does not have characteristics that would require the use of

  lethal force immediately upon confrontation.

174.       Audi did not present a high potential for great bodily harm or death to the deputies or K9

  Drako.

175.       GATZY and FARIAS RIOS’ use of weapons was careless and/or imprudent.

176.       GATZY and FARIAS RIOS used deadly force as a first resort, which directly contravenes

  the OCSO policies and procedures.

177.       As a result of the use of deadly force as a first resort, the Plaintiffs’ canine, Audi, has been

  permanently damaged.




                                               Page 20 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 21 of 40 PageID 21




178.     The use of deadly force as a first result was unduly excessive and a violation of the

  Plaintiffs’ rights to be free from unreasonable seizures.

                                         D. Interactions with Animals

179.     On May 30, 2018, GATZY and FARIAS RIOS failed to follow the policies and procedures

  set out by the OCSO regarding Interactions with Animals.

180.     Audi is a domestic animal; in that she is tame and resides within the Plaintiffs’ home.

181.     Audi was not exhibiting characteristics of rabies when she approached GATZY and

  FARIAS RIOS in the gated backyard.

182.     Audi was not exhibiting vicious behavior when she approached GATZY and FARIAS

  RIOS in the gated backyard.

183.     Audi did not pose a clear and imminent danger or threat to public safety when she

  approached GATZY and FARIAS RIOS in the gated backyard.

184.     Audi was not a dangerous animal.

185.     GATZY and FARIAS RIOS failed to use any other non-lethal means practical to deter

  Audi from approaching them in the gated backyard.

186.     GATZY and FARIAS RIOS first utilized to deadly force against Audi.

187.     GATZY and FARIAS RIOS seriously wounded Audi when other dispositions were

  practical, such as discharging their firearms nearby to frighten Audi or using less lethal weapons.

188.     GATZY and FARIAS RIOS failed to exhaust all reasonable means of disposition prior to

  resorting to discharging their weapons in an attempt to kill or seriously injury Audi.

189.     GATZY and FARIAS RIOS failed to make any attempts to receive consent from

  KIMBERLY to enter the gated backyard, and in fact FARIAS RIOS precluded KIMBERLY from

  communicating with the deputies and notifying them of the presence of the canines.



                                             Page 21 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 22 of 40 PageID 22




       Failure to Ensure Proper Training and Compliance with Standard Operating Procedures

190.       OCSO failed to properly train GATZY and FARIAS RIOS to ensure compliance with their

  standard operating procedures.

191.       OCSO’s failure to properly train GATZY and FARIAS RIOS resulted in the disregard for

  policies and procedures set in place to protect the civil rights of citizens such as KIMBERLY and

  WINSTON.

192.       As a result, the civil rights and constitutional protections afforded to KIMBERLY and

  WINSTON were violated.

                                    Compliance with Pre-Suit Notification

193.       Plaintiffs have complied with state law, Fla. Stat. Section 768.28(6)(a), by timely serving

  a notice of the claim to the Department of Financial Services on or about January 6, 2020.

194.       Plaintiffs have complied with state law, Fla. Stat. Section 768.28(6)(a), by timely serving

  a notice of the claim to Defendant OCSO on or about January 7, 2020.

195.       Defendant OCSO failed to respond to the notice within the statutory six-month period and

  has therefore subjected itself to the jurisdiction of this Honorable Court.

                                     COUNT I
        42 U.S.C. § 1983 FOURTH AMENDMENT VIOLATION OF RIGHT TO BE FREE
           FROM UNREASONABLE SEARCH AGAINST GATZY AND FARIAS RIOS

          Plaintiffs hereby incorporate by reference the allegations contained in Paragraphs 1 through
  195 as is fully set forth herein.

196.       This Count is brought against Defendant JEREMY GATZY and Defendant DERRICK

  FARIAS RIOS, each in their individual capacities.

197.       As described herein, GATZY and FARIAS RIOS while acting under the color of law,

  unlawfully deprived the Plaintiffs of the rights, privileges, liberties, and immunities secured by the

  Constitution of the United States of America.

                                             Page 22 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 23 of 40 PageID 23




198.      GATZY and FARIAS RIOS unreasonably, recklessly, and excessively infringed upon an

  reasonable expectation of privacy without any reasonable justification or probable cause for

  entering the backyard.

199.      GATZY and FARIAS RIOS acted in an excessive and shocking manner, resulting in a

  reckless disregard the Plaintiffs’ rights.

200.      These actions were in violation of the Plaintiffs’ rights under the Fourth Amendment of the

  United States Constitution.

201.      The Fourth Amendment of the United States Constitution provides that:

       The right of the people to be secure in their persons, houses, papers, and effects, against
       unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but
       upon probable cause, supported by Oath or affirmation, and particularly describing the pace
       to be searched, and the persons or things to be seized. U.S. Const. amend. IV

202.      GATZY and FARIAS RIOS knew, or should have known, and understood that the

  homeowner had a constitutionally protected expectation of privacy.

203.      GATZY and FARIAS RIOS, prior to the entry into the gated backyard, knew or should

  have known that they did not have the legal right to enter the Plaintiffs’ gated backyard, when no

  warrant was issued to enter the premise, no probable cause supported by an affidavit existed, and

  other procedures that were required to be taken before the decision to enter a residence were not

  followed.

204.      GATZY and FARIAS RIOS acted recklessly, given that the Plaintiffs were home and

  available to give consent to enter their backyard, the circumstances related to the apprehension of

  Leroy Deleon King III were non-exigent, and the backyard was enclosed by a fence and secured

  by a gate.




                                               Page 23 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 24 of 40 PageID 24




205.     GATZY and FARIAS RIOS’s conduct was arbitrary, unreasonable, and deliberately

  indifferent to the constitutional rights of the Plaintiffs, as their investigation lacked the required

  formal process.

206.     While acting under the color of law, GATZY and FARIAS RIOS acted with reckless

  disregard towards the rights of the Plaintiffs in entering their gated backyard and has violated their

  Fourth Amendment rights.

207.     GATZY and FARIAS RIOS acted outside their discretionary authority, as deputy’s and

  violated a clearly established constitutional right.

208.     In the alternative, if GATZY and FARIAS RIOS acted within their discretionary authority,

  they violated a clearly established constitutional right.

209.     As a direct and proximate result of GATZY and FARIAS RIOS’ conduct, KIMBERLY

  and WINSTON have been damaged in various respects including but not limited to: suffering

  emotional distress due to the sever nature of the incident as well as no longer feeling safe in their

  home or protected by law enforcement, all of which are attributable to the deprivation of their

  constitutional and statutory rights guaranteed by the Fourth Amendment of the Constitution of the

  United States and protected under 42 U.S.C. § 1983.

         WHEREFORE, Plaintiffs, KIMBERLY VANDERBILT and WINSTON DECAMBRE,

  demand judgment against Defendant JEREMY GATZY and Defendant DERRICK FARIAS

  RIOS, respectively, for compensatory and special damages, together with interest, costs and

  attorney’s fees to the extent allowed by law, and any other relief the Court deems just and

  appropriate.




                                              Page 24 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 25 of 40 PageID 25




                                    COUNT II
       42 U.S.C. § 1983 FOURTH AMENDMENT VIOLATION OF RIGHT TO BE FREE
         FROM UNREASONABLE SEIZURE AGAINST GATZY AND FARIAS RIOS

          Plaintiffs hereby incorporate by reference the allegations contained in Paragraphs 1 through
  195 as is fully set forth herein.

210.      This Count is brought against Defendant JEREMY GATZY and Defendant DERRICK

  FARIAS RIOS each in their individual capacities.

211.      As described herein, GATZY and FARIAS RIOS while acting under the color of law,

  unlawfully deprived the Plaintiffs of the rights, privileges, liberties, and immunities secured by the

  Constitution of the United States of America.

212.      GATZY and FARIAS RIOS unreasonably, recklessly, and excessively used unnecessary

  force without any reasonable justification or probable cause when discharging their firearms at

  Audi.

213.      GATZY and FARIAS RIOS acted in an excessive and shocking manner, exhibiting a

  reckless disregard for the Plaintiffs’ rights.

214.      These actions were in violation of the Plaintiffs’ rights under the Fourth Amendment of the

  Constitution of the United States.

215.      The Fourth Amendment of the United States Constitution provides that:

       The right of the people to be secure in their persons, houses, papers, and effects, against
       unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but
       upon probable cause, supported by Oath or affirmation, and particularly describing the pace
       to be searched, and the persons or things to be seized. U.S. CONST. amend. IV

216.      GATZY and FARIAS RIOS, prior to the shooting of Audi, knew, or should have known,

  and understood that the owner of the canine had a constitutionally protected property interest in

  Audi.




                                              Page 25 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 26 of 40 PageID 26




217.     GATZY and FARIAS RIOS knew or should have known that they did not have the legal

  right to shoot Audi multiple times when Audi posed no threat to them, other officers, or K9 Drako,

  and other non-lethal alternatives should have been utilized before the decision to use lethal force

  was made.

218.     GATZY and FARIAS RIOS acted recklessly given that, the Plaintiffs were home,

  available, and capable of removing Audi from the backyard or warning of her presence, the

  location of the incident was in a residential neighborhood, the non-aggressive confrontation related

  to Leroy Deleon King III, and Audi’s small size.

219.     GATZY and FARIAS RIOS’ conduct was arbitrary, unreasonable, and deliberately

  indifferent to the constitutional rights of the Plaintiffs since Audi had neither bitten, nor shown

  aggression towards either deputies or K9 Drako.

220.     While acting under the color of law, GATZY and FARIAS RIOS acted with reckless

  disregard towards the rights of the Plaintiffs by shooting Audi and therefore, deprived the Plaintiffs

  of their property under the Fourth Amendment.

221.     GATZY and FARIAS RIOS acted outside their discretionary authority as deputies and

  violated a clearly established constitutional right.

222.     In the alternative, if GATZY and FARIAS RIOS acted within their discretionary authority,

  they violated a clearly established constitutional right.

223.     As a direct and proximate result of GATZY and FARIAS RIOS’ conduct, KIMBERLY

  and WINSTON have been damaged in various respects including but not limited to: suffering

  emotional distress due to severe nature of the situation as well as being deprived of Audi as she

  once was in an uninjured state, all of which are attributable to the deprivation of their constitutional




                                              Page 26 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 27 of 40 PageID 27




  and statutory rights guaranteed by the Fourth Amendment of the Constitution of the United States

  and protected under 42 U.S.C. § 1983.

          WHEREFORE, Plaintiffs, KIMBERLY VANDERBILT and WINSTON DECAMBRE,

  demand judgment against Defendant JEREMY GATZY and Defendant DERRICK FARIAS

  RIOS, respectively, for compensatory and special damages, together with interest, costs and

  attorney’s fees to the extent allowed by law, and any other relief the Court deems just and

  appropriate.

                                 COUNT III
       FLORIDA CONSTITUTION ARTICLE I § 12 VIOLATION OF RIGHT TO BE FREE
          FROM UNREASONABLE SEARCH AGAINST GATZY AND FARIAS RIOS

          Plaintiffs hereby incorporate by reference the allegations contained in Paragraphs 1 through
  195 as is fully set forth herein.

224.      This Count is brought against Defendant JEREMY GATZY and Defendant DERRICK

  FARIAS RIOS each in their individual capacities.

225.      As described herein, GATZY and FARIAS RIOS while acting under the color of law,

  unlawfully deprived the Plaintiffs of the rights, privileges, liberties, and immunities secured by the

  Constitution of the State of Florida.

226.      GATZY and FARIAS RIOS unreasonably, recklessly, and excessively infringed upon a

  reasonable expectation of privacy without any reasonable justification or probable cause for

  entering the backyard.

227.      GATZY and FARIAS RIOS acted in an excessive and shocking manner, resulting in a

  reckless disregard for the Plaintiffs’ rights.

228.      These actions were in violation of the Plaintiffs’ rights under Article I § 12 of the Florida

  Constitution.




                                               Page 27 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 28 of 40 PageID 28




229.      Article I § 12 of the Florida Constitution provides that:

       The right of the people to be secure in their persons, houses, papers and effects against
       unreasonable searches and seizures, and against the unreasonable interception of private
       communications by any means, shall not be violated. No warrant shall be issued except
       upon probable cause, supported by affidavit, particularly describing the place or places to
       be searched, the person or persons, thing or things to be seized, the communication to be
       intercepted, and the nature of evidence to be obtained. This right shall be construed in
       conformity with the 4th Amendment to the United States Constitution, as interpreted by
       the United States Supreme Court. Articles or information obtained in violation of this right
       shall not be admissible in evidence if such articles or information would be inadmissible
       under decisions of the United States Supreme Court construing the 4th Amendment to the
       United States.

230.      GATZY and FARIAS RIOS, prior to the entry into the gated backyard, knew, or should

  have known, and understood that the homeowner had a state constitutionally protected expectation

  of privacy.

231.      GATZY and FARIAS RIOS knew or should have known that they did not have the legal

  right to enter the Plaintiffs’ gated backyard when no warrant was issued to enter the premise, no

  probable cause supported by an affidavit existed, and other procedures that were required to be

  taken before the decision to enter a residence were not followed.

232.      GATZY and FARIAS RIOS acted recklessly given that the Plaintiffs were home, available,

  and capable of giving consent to enter the backyard, the circumstances related to the apprehension

  of Leroy Deleon King III were non-exigent, and the Plaintiffs’ backyard was enclosed by a fence

  and secured by a gate.

233.      GATZY and FARIAS RIOS’ conduct was arbitrary, unreasonable, and deliberately

  indifferent to the state constitutional rights of the Plaintiffs since they were investigating without

  formal process.




                                             Page 28 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 29 of 40 PageID 29




234.      While acting under the color of law, GATZY and FARIAS RIOS acted with a reckless

  disregard towards the rights of the Plaintiffs by entering their backyard and therefore, have violated

  their rights under Fla. Const. Article I § 12.

235.      GATZY and FARIAS RIOS acted outside their discretionary authority as deputies and

  violated a clearly established state constitutional right.

236.      In the alternative, if GATZY and FARIAS RIOS acted within their discretionary authority,

  they violated a clearly established state constitutional right.

237.      As a direct and proximate result of GATZY and FARIAS RIOS’ conduct, KIMBERLY

  and WINSTON have been damaged in various respects including but not limited to: suffering

  emotional distress due to severe nature of the incident as well as no longer feeling safe in their

  home or protected by law enforcement, all of which are attributable to the deprivation of their state

  constitutional rights guaranteed by Article I § 12 of the Florida Constitution.

          WHEREFORE, Plaintiffs, KIMBERLY VANDERBILT and WINSTON DECAMBRE,

  demand judgment against Defendant JEREMY GATZY and Defendant DERRICK FARIAS

  RIOS, respectively, for compensatory and special damages, together with interest, costs and

  attorney’s fees to the extent allowed by law, and any other relief the Court deems just and

  appropriate.


                                 COUNT IV
       FLORIDA CONSTITUTION ARTICLE I § 12 VIOLATION OF RIGHT TO BE FREE
          FROM UNREASONABLE SEIZURE AGAINST GATZY AND FARIAS RIOS

          Plaintiffs hereby incorporate by reference the allegations contained in Paragraphs 1 through
  195 as is fully set forth herein.

238.      This Count is brought against Defendant JEREMY GATZY and Defendant DERRICK

  FARIAS RIOS each in their individual capacities.



                                              Page 29 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 30 of 40 PageID 30




239.      As described herein, GATZY and FARIAS RIOS while acting under the color of law,

  unlawfully deprived the Plaintiffs of the rights, privileges, liberties, and immunities secured by the

  Constitution of the State of Florida.

240.      GATZY and FARIAS RIOS unreasonably, recklessly, and excessively used unnecessary

  force without any reasonable justification or probable cause by discharging their firearms at Audi.

241.      GATZY and FARIAS RIOS acted in an excessive and shocking manner, resulting in a

  reckless disregard for the Plaintiffs’ rights.

242.      These actions were in violation of the Plaintiffs’ rights under Article I § 12 of the Florida

  Constitution.

243.      Article I § 12 of the Florida Constitution provides that:

       The right of the people to be secure in their persons, houses, papers and effects against
       unreasonable searches and seizures, and against the unreasonable interception of private
       communications by any means, shall not be violated. No warrant shall be issued except
       upon probable cause, supported by affidavit, particularly describing the place or places to
       be searched, the person or persons, thing or things to be seized, the communication to be
       intercepted, and the nature of evidence to be obtained. This right shall be construed in
       conformity with the 4th Amendment to the United States Constitution, as interpreted by
       the United States Supreme Court. Articles or information obtained in violation of this right
       shall not be admissible in evidence if such articles or information would be inadmissible
       under decisions of the United States Supreme Court construing the 4th Amendment to the
       United States.

244.      GATZY and FARIAS RIOS, prior to the shooting of Audi, knew, or should have known,

  and understood that the owner of the canine had a state constitutionally protected property interest

  in Audi.

245.      GATZY and FARIAS RIOS knew or should have known that they did not have the legal

  right to shoot Audi multiple times, when Audi posed no threat to them, other officers, or K9 Drako,

  and other non-lethal alternatives should have been utilized before the decision to use lethal force

  was made.



                                              Page 30 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 31 of 40 PageID 31




246.     GATZY and FARIAS RIOS acted recklessly given that the Plaintiffs were home, available,

  and capable of removing Audi from the backyard or warn of her presence, the location of the

  incident was in a residential neighborhood, the non-aggressive confrontation related to Leroy

  Deleon King III, and Audi’s small size.

247.     GATZY and FARIAS RIOS’s conduct was arbitrary, unreasonable, and deliberately

  indifferent to the state constitutional rights of the Plaintiffs, as Audi had neither bitten nor shown

  aggression towards either deputy or K9 Drako.

248.     While acting under the color of law, GATZY and FARIAS RIOS acted with a reckless

  disregard towards the rights of the Plaintiffs by shooting Audi, therefore, depriving the Plaintiffs

  of their property under Fla. Const. Article I § 12.

249.     GATZY and FARIAS RIOS acted outside their discretionary authority as sheriff’s deputies

  and violated a clearly established state constitutional right.

250.     In the alternative, if GATZY and FARIAS RIOS acted within their discretionary authority,

  they violated a clearly established state constitutional right.

251.     As a direct and proximate result of GATZY and FARIAS RIOS’ conduct, KIMBERLY

  and WINSTON have been damaged in various respects including but not limited to: suffering

  emotional distress due to severe nature of the situation as well as being deprived of Audi as she

  once was in an uninjured state, all of which are attributable to the deprivation of their state

  constitutional and guaranteed by Article I § 12 of the Florida Constitution.

         WHEREFORE, Plaintiffs, KIMBERLY VANDERBILT and WINSTON DECAMBRE,

  demand judgment against Defendant JEREMY GATZY and Defendant DERRICK FARIAS RIOS

  for compensatory and special damages, together with interest, costs and attorney’s fees to the

  extent allowed by law, and any other relief the Court deems just and appropriate.



                                              Page 31 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 32 of 40 PageID 32




                                             COUNT V
                          42 U.S.C. § 1983 VIOLATION AGAINST OCSO

          Plaintiffs hereby incorporate by reference the allegations contained in Paragraphs 1 through
  195 as is fully set forth herein.

252.      This Count is brought against Defendant ORANGE COUNTY SHERIFF’S OFFICE.

253.      As described above, Defendant OCSO failed to properly train GATZY and FARIAS RIOS

  in the policies and procedures, resulting in the Plaintiffs’ constitutional rights being violated.

254.      Acting under the color of law and pursuant to policy and procedures as described above,

  OCSO knowingly, recklessly, or with deliberate indifference to the Plaintiffs’ rights, failed to

  provide adequate instruction, supervision, control, equipment, training, and/or discipline on a

  regular and continuous basis to sheriff’s deputies regarding their duties to refrain from unlawfully

  shooting canines and using excessive force against canines without first ensuring that all effective

  and reasonable means of containing the animal have been exhausted.

255.      OCSO had, or should have had, specific knowledge of said policies and procedures and

  therefore, exhibited a deliberate indifference to the unreasonable risk of property damage or loss

  when such policies and procedures were not complied with.

256.      OCSO, prior to the incident, knew or should have known that shooting a family canine

  without justification was a violation of the canine owner’s property rights protected by the United

  States Constitution; and that permanently injuring a canine by lethal force constitutes a seizure

  based on meaningful interference with an individual’s possessory interest of property under the

  Fourth Amendment.

257.      The Fourth Amendment of the United States Constitution provides that:

       The right of the people to be secure in their persons, houses, papers, and effects, against
       unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but
       upon probable cause, supported by Oath or affirmation, and particularly describing the pace
       to be searched, and the persons or things to be seized. U.S. Const. amend. IV.


                                              Page 32 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 33 of 40 PageID 33




258.      OCSO had an affirmative duty to prevent, or aid in preventing, the commission of such

  wrongs but instead, knowingly, recklessly, or with deliberate indifference to the Plaintiffs’ rights,

  OCSO fail to uphold said duty.

259.      OCSO procedures for use of force are the professional and legal standards of the agency,

  used to ensure that personnel only engage in the level of force objectively reasonable to perform

  their official duties.

260.      OCSO knew or should have known that deputies would shoot companion animals without

  first utilizing effective non-lethal means, and still failed to act to require any specific training,

  supervision, or oversight to actually protect the property rights of citizens against having their

  companion animals unlawfully, needlessly, or unjustifiably injured by OCSO deputies.

261.      As a direct and proximate result of such conduct, KIMBERLY and WINSTON have been

  damaged in various respects, including but not limited to: suffering emotional distress due to

  severe nature of the situation as well as being deprived of Audi as she once was in an uninjured

  state, all of which are attributable to the deprivation of their constitutional and statutory rights

  guaranteed by the Fourth Amendment of the Constitution of the United States and protected under

  42 U.S.C. § 1983.

          WHEREFORE, Plaintiffs, KIMBERLY VANDERBILT and WINSTON DECAMBRE,

  demand judgment against Defendant ORANGE COUNTY SHERIFF’S OFFICE for

  compensatory and special damages, together with interest, costs and attorney’s fees to the extent

  allowed by law, and any other relief the Court deems just and appropriate.




                                             Page 33 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 34 of 40 PageID 34




                                 COUNT VI
          FLORIDA CONSTITUTION ARTICLE I § 12 VIOLATION AGAINST OCSO

          Plaintiffs hereby incorporate by reference the allegations contained in Paragraphs 1 through
  195 as is fully set forth herein.

262.      This Count is brought against Defendant ORANGE COUNTY SHERIFF’S OFFICE.

263.      As described above, Defendant OCSO failed to properly train GATZY and FARIAS RIOS

  in the policies and procedures resulting in the Plaintiffs’ constitutional rights being violated.

264.      Acting under the color of law and pursuant to policy and procedures as described above,

  OCSO knowingly, recklessly, or with deliberate indifference to the Plaintiffs’ rights, failed to

  provide adequate instruction, supervision, control, equipment, training, and/or discipline on a

  regular and continuous basis, to sheriff’s deputies regarding their duties to refrain from unlawfully

  using shooting canines and using excessive force against canines without first ensuring that all

  effective and reasonable means of containing the animal had been exhausted.

265.      OCSO had, or should have had, specific knowledge of said policies and procedures and

  therefore, exhibited a deliberate indifference to the unreasonable risk of property damage or loss

  when such policies and procedures were not complied with.

266.      OCSO, prior to the incident, knew or should have known that shooting a family canine

  without justification was a violation of the canine owner’s property rights protected by the Florida

  Constitution; and that permanently injuring a canine caused by lethal force constitutes a seizure

  based on meaningful interference with an individual’s possessory interest of property under Fla.

  Const. Article I § 12.

267.      Article I § 12 of the Florida Constitution provides that:

       The right of the people to be secure in their persons, houses, papers and effects against
       unreasonable searches and seizures, and against the unreasonable interception of private
       communications by any means, shall not be violated. No warrant shall be issued except
       upon probable cause, supported by affidavit, particularly describing the place or places to


                                              Page 34 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 35 of 40 PageID 35




       be searched, the person or persons, thing or things to be seized, the communication to be
       intercepted, and the nature of evidence to be obtained. This right shall be construed in
       conformity with the 4th Amendment to the United States Constitution, as interpreted by
       the United States Supreme Court. Articles or information obtained in violation of this right
       shall not be admissible in evidence if such articles or information would be inadmissible
       under decisions of the United States Supreme Court construing the 4th Amendment to the
       United States.

268.      OCSO had an affirmative duty to prevent, or aid in preventing, the commission of such

  wrongs but instead, knowingly, recklessly, or with deliberate indifference to the Plaintiffs’ rights,

  OCSO fail to uphold said duty.

269.      OCSO procedures for use of force are the professional and legal standards of the agency,

  used to ensure that personnel only engage in the level of force objectively reasonable to perform

  their official duties.

270.      OCSO knew or should have known that the deputies would shoot companion animals

  without first utilizing effective non-lethal means, and still failed to require any specific policy,

  training, supervision, and/or oversight to actually protect the property rights of citizens against

  having their companion animals unlawfully, needlessly, or unjustifiably injured by OCSO

  deputies.

271.      As a direct and proximate result of such conduct, KIMBERLY and WINSTON have been

  damaged in various respects, including but not limited to: suffering emotional distress due to

  severe nature of the situation as well as being deprived of Audi as she once was in an uninjured

  state, all of which are attributable to the deprivation of their constitutional and statutory rights

  guaranteed by Article I § 12 of the Florida Constitution.




                                             Page 35 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 36 of 40 PageID 36




         WHEREFORE, Plaintiffs, KIMBERLY VANDERBILT and WINSTON DECAMBRE,

  demand judgment against Defendant ORANGE COUNTY SHERIFF’S OFFICE for

  compensatory and special damages, together with interest, costs and attorney’s fees to the extent

  allowed by law, and any other relief the Court deems just and appropriate.

                                       COUNT VII
                        NEGLIGENCE AGAINST GATZY AND FARIAS RIOS

          Plaintiffs hereby incorporate by reference the allegations contained in Paragraphs 1 through
  195 as is fully set forth herein.

272.     This Count is brought against Defendant JEREMY GATZY and Defendant DERRICK

  FARIAS RIOS in their individual capacities.

273.     GATZY and FARIAS RIOS owed KIMBERLY and WINSTON a duty of care to act such

  as reasonable deputies would when confronted by a canine.

274.     GATZY and FARIAS RIOS breached their duty of care by shooting at Audi instead of

  utilizing non-lethal alternatives as specified in the OCSO policies and procedures.

275.     As a direct and proximate result of such unconstitutional policies and procedures,

  KIMBERLY and WINSTON have been damaged in various respects including, but not limited to:

  suffering emotional distress due to severe nature of the situation as well as being deprived of Audi

  as she once was in an uninjured state, all of which are attributable to GATZY and FARIAS RIOS

  using lethal force.

         WHEREFORE, Plaintiffs, KIMBERLY VANDERBILT and WINSTON DECAMBRE,

  demand judgment against Defendant JEREMY GATZY and Defendant DERRICK FARIAS RIOS

  for compensatory and special damages, together with interest, and any other relief the Court deems

  just and appropriate.




                                            Page 36 of 40
  Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 37 of 40 PageID 37




                                         COUNT VIII
                                  NEGLIGENCE AGAINST OCSO

          Plaintiffs hereby incorporate by reference the allegations contained in Paragraphs 1 through
  195 as is fully set forth herein.

276.     This Count is brought against Defendant ORANGE COUNTY SHERIFF’S OFFICE.

277.     OCSO owed KIMBERLY and WINSTON a duty of care to supply the necessary

  supervision, training, instruction, discipline, control, conduct, and enforce the policies and

  procedures put in place for deputies when confronted by a canine.

278.     OCSO breached their duty of care by failing to adequately supply the necessary

  supervision, training, instruction, discipline, control, conduct, and enforce the policies and

  procedures put in place for deputies when confronted by a canine.

279.     As a direct and proximate result of such unconstitutional policies and procedures,

  KIMBERLY and WINSTON have been damaged in various respects including, but not limited to:

  suffering emotional distress due to severe nature of the situation as well as being deprived of Audi

  as she once was in an uninjured state, all of which are attributable to OCSO’s failing to adequately

  supply the necessary supervision, training, instruction, discipline, control, conduct, and enforce

  the policies and procedures put in place for deputies when confronted by a canine.

         WHEREFORE, Plaintiffs, KIMBERLY VANDERBILT and WINSTON DECAMBRE,

  demand judgment against Defendant ORANGE COUNTY SHERIFF’S OFFICE for

  compensatory and special damages, together with interest, and any other relief the Court deems

  just and appropriate.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment in their

  favor and against Defendants, and enter an order:



                                            Page 37 of 40
Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 38 of 40 PageID 38




       (a) Declaring the actions of the Defendants described above as a violation of Plaintiffs’

       constitutional rights under the Fourth Amendment of the United States Constitution;

       (b) Declaring the actions of the Defendants described above as a violation of Plaintiffs’

       constitutional rights under Article I § 12 of the Florida Constitution;

       (c) Requiring the Defendants to implement a non-lethal policy when encountering

       companion animals;

       (d) Awarding Plaintiff compensatory and consequential damages, including damages for

       emotional distress and loss of intrinsic value in an amount to be determined at trial;

       (e) Awarding Plaintiff attorney’s fees and the costs associated with this action, including

       those associated with expert witness fees, on all claims allowed by law;

       (f) Awarding Plaintiff pre-judgment and post-judgment interest at the lawful rate; and

       (g) Awarding Plaintiff any further relief that this Court deems just and proper, and any

       other relief as allowed by law.


                       PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL
                                  ISSUES TRIABLE


Dated: January ___, 2021
Respectfully Submitted:
Marcy I. LaHart, Esq.                                Heidi Mehaffey, Esq.
Florida Bar No. 0967009                              Florida Bar No. 118806
Marcy@floridaanimallawyer.com                        Heidi@Hartsell-Law.com
                                                     Robert N. Hartsell, Esq.
MARCY I. LAHART, P.A.                                Florida Bar No. 636207
 207 SE Tuscawilla Road                              Robert@Hartsell-Law.com
Micanopy, FL 32667
(352) 545-7001                                       ROBERT N. HARTSELL, P.A.
                                                     61 NE 1st Street, Suite C
                                                     Pompano Beach, Florida 33060
                                                     (954) 778-1052



                                          Page 38 of 40
Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 39 of 40 PageID 39
Case 6:21-cv-00173-ACC-GJK Document 1 Filed 01/25/21 Page 40 of 40 PageID 40
